Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered July 7, 1989, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defendant’s only contention on this appeal is that his sentence of 3Vá to 10 years’ imprisonment was harsh and excessive. Defendant pleaded guilty knowing that he would receive the sentence imposed by County Court. Further, as part of the plea bargain a second indictment pending against defendant was dismissed. In light of these facts, as well as the fact that the sentence was not the harshest possible, we find no basis to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.